248 F.2d 934
UNITED STATES of America, Plaintiff-Appellee,v.Fletcher WEST, Defendant-Appellant.
No. 12079.
United States Court of Appeals Seventh Circuit.
October 28, 1957.

DeFrantz R. Williams, Chicago, Ill., for appellant.
Robert Tieken, U. S. Atty., John J. Quan, Asst. U. S. Atty., Chicago, Ill., John Peter Lulinski, Asst. U. S. Atty., Chicago, Ill., of counsel, for appellee.
Before SCHNACKENBERG, HASTINGS and PARKINSON, Circuit Judges.
SCHNACKENBERG, Circuit Judge.


1
In a trial by the district court without a jury, defendant was convicted under an indictment consisting of two counts. Count I charged an unlawful sale by defendant of a narcotic drug in violation of sec. 4705(a), Internal Revenue Code of 1954, 26 U.S.C.A. § 4705(a), and Count II charged that defendant did fraudulently and knowingly receive, conceal, buy and facilitate the transportation and concealment of, after importation into the United States, a quantity of a certain narcotic drug, in violation of 21 U.S.C.A. § 174.


2
One of the contentions made in support of defendant's appeal was abandoned by his counsel in oral argument.


3
The only remaining contention is that the evidence was insufficient to support a conviction.


4
We have examined the record and find there sufficient substantial evidence to establish the defendant's guilt beyond a reasonable doubt.


5
We must weigh the evidence, not as the trial court, but only to the extent necessary to determine whether it was sufficient to sustain the finding of guilty. Were we to substitute our judgment in this respect for that of the district judge we would usurp the functions of the trier of the facts. United States v. Pisano, 7 Cir., 193 F.2d 361, 365.


6
For these reasons the judgment of the district court is affirmed.


7
Affirmed.